

111 HR 3745 IH: Coverage Protection Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3745IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mrs. Kirkpatrick (for herself, Mr. Van Hollen, Ms. Michelle Lujan Grisham of New Mexico, Ms. Shea-Porter, Mrs. Bustos, Mr. Barber, Mr. Israel, Mr. George Miller of California, Mr. Waxman, and Mr. Levin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that individuals who attempted to, or who are enrolled in, qualified health plans offered through an Exchange have continuity of coverage, and for other purposes.1.Short titleThis Act may be cited as the Coverage Protection Act of 2013.2.Authority to provide timely coverage for individuals who were unable to enroll in a qualified health plan(a)In generalIn the case of an individual who enrolls in a qualified health plan offered through an Exchange established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) before February 1, 2014, the Secretary of Health and Human Services may require that the issuer of the plan treat such individual as enrolled in such plan as of December 23, 2013, if the following conditions are met:(1)Attempted timely enrollmentThe individual submits, not later than January 31, 2014, an attestation (in such form and manner as the Secretary may require) that the individual—(A)made reasonable, good-faith attempts, but was unable, to successfully enroll in such a plan through an Exchange before December 23, 2013; or(B)was initially determined through an Exchange to be eligible to enroll in a Medicaid plan under title XIX of the Social Security Act but is not eligible to so enroll in such a Medicaid plan and, because of such incorrect eligibility determination, was subsequently unable to enroll in a qualified health plan before December 23, 2013.(2)Payment of premiumsThe individual pays, not later than January 31, 2014, the amount of the applicable monthly premiums for the plan in which such individual enrolls for January and February of 2014, taking into account the amount of any premium assistance made available under section 36B of the Internal Revenue Code of 1986.(b)Application for purposes of premium assistance, reduced cost-Sharing, and individual responsibilityCoverage provided under a qualified health plan for January and February of 2014 under subsection (a) shall be counted as coverage under such a plan by or through an Exchange for such months for all purposes, including the following:(1)Premium assistanceSection 36B of the Internal Revenue Code of 1986.(2)Cost-sharing reductionsSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071).(3)Individual responsibility requirementSection 5000A of the Internal Revenue Code of 1986.3.Transitional use of receipt of insurance payment as alternative to health insurance card for Exchange plans(a)In generalThe Secretary of Health and Human Services shall require a health insurance issuer that offers a qualified health plan through an Exchange under title I of the Patient Protection and Affordable Care Act (Public Law 111–148)—(1)to allow in-network providers in such plan to treat, for purposes of coverage under the plan, a receipt of payment of premiums by an individual enrolled under the plan for January or February 2014 who has not received a health insurance card from the issuer in the same manner as if such receipt were such a health insurance card issued to such individual by the issuer for services furnished during such month; and(2)to notify such in-network providers of the policy under paragraph (1).(b)Rule of constructionNothing in this section shall be construed as precluding a health care provider from directly seeking to verify the status of the enrollment of an individual in a qualified health plan offered through an Exchange by contacting the issuer of such plan.